Title: To James Madison from William Willis, 4 June 1804 (Abstract)
From: Willis, William
To: Madison, James


4 June 1804, Boston. “Since my last of the 16th of may at Washington I have had the honor of Receiving a letter [not found] under your cover for which I return you many thanks.
“I will esteem it as a very great favor of you Sir to inform me whether it is agreeable for you to comply with the request I made you in my letter for coppies of all the doccuments that have been sent to you respecting me &c and also coppies of the letters which I have wrote you on the subject.
“I will also take it as a favor of you Sir to inform me whether there is a Consul appointed in my place at Barcelona.
“I drew upon you Sir on the 24th of Jany. last for 203. 47 Cents in favor of Mr. John Montagut and shall draw on you in a day or two for 189 Dollers 47. Cents which is the Ballance due me for advances on account of the United States and will close my accounts with my Government: unless you think it just for me to charge interest on the advance which I have declind doing not knowing whether it is customary to allow it.
“I hope and trust Sir that a draft for this small draft will meet with acceptance as a little sum is now very important to me after the losses I have met with from the fraudulent Conduct of my Clerks & Mumford. I will thank you Sir to answe⟨r⟩ me respecting the charge of interest also.”
